Ackebson, S. C. C.
This matter comes before me upon a stipulation between the plaintiff and defendant, The Aetna Casualty and Surety Company, which is as follows:
That the pleadings, demand of the corporate defendant for particulars, the plaintiff’s bill of particulars in response thereto, the corporate defendant’s interrogatories and the plaintiff’s answers thereto, be submitted to Honorable Henry E. Ackerson, Jr., Circuit Court judge to whom this action has been referred for trial for decision of the legal points" raised, in so far as same can be decided from the said papers, and the memoranda to be submitted to counsel. The defenses contained in the answer of the corporate defendant and in the amendment of the answer of the corporate defendant are in no way waived by virtue of the submission of the foregoing questions to the court for decision.
It appears that the defendant Christ Holst has filed an answer and counter-claim and it appears to me from an examination of the pleadings in the cause that matters of account are surely involved at least in so far as the answer and counterclaim of the defendant Holst are concerned, no matter what disposition may be made of the “legal points” raised by the above-mentioned stipulation. In view of this circumstance, *1198and of the limited scope of the stipulaton submitted, I have decided to refer the whole matter to a referee rather than to attempt to dispose of the matter piece meal.
Counsel may therefore appear before me oh my next motion day, Friday, October 2d, at ten a. m., at which time the formal reference will be made and the referee selected and an opportunity given to reserve the right of trial by jury if so desired.